      Case 21-07313                 Doc 13         Filed 06/18/21 Entered 06/18/21 23:10:41                                      Desc Imaged
                                                  Certificate of Notice Page 1 of 4

 Information to identify the case:
 Debtor
                Sago Technology, Inc.                                                       EIN:   45−2502863
                Name

 United States Bankruptcy Court     Northern District of Illinois                           Date case filed for chapter:       11      6/10/21

            21−07313
 Case number:

Official Form 309F2 (For Corporations or Partnerships under Subchapter V)
Notice of Chapter 11 Bankruptcy Case                                                                                                                    10/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 12 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       Sago Technology, Inc.


  2. All other names used in the dba Jak Ecig
     last 8 years

                                              180 S. Western Avenue
  3. Address                                  #235
                                              Carpentersville, IL 60110

  4. Debtor's attorney                        Phillip J Block                                            Contact phone (312) − 7801173
       Name and address                       Riemer & Braunstein LLP
                                              71 South Wacker Drive, Suite 3515                          Email: pblock@riemerlaw.com
                                              Chicago, IL 60606

  5. Bankruptcy trustee                       Neema T Varghese
                                                                                                        Contact phone 630−697−4402
      Name and address                        NV Consulting Services
                                              701 Potomac, Ste 100                                      Email: nvarghese@nvconsultingservices.com
                                              Naperville, IL 60565

  6. Bankruptcy clerk's office                                                                            Hours open:
                                                                                                          8:30 a.m. until 4:30 p.m. except Saturdays,
       Documents in this case may be filed    Eastern Division                                            Sundays and legal holidays.
      at this address.                        219 S Dearborn
      You may inspect all records filed in    7th Floor
      this case at this office or online at                                                               Contact phone 1−866−222−8029
      https://pacer.uscourts.gov.
                                              Chicago, IL 60604
                                                                                                          Date: 6/16/21

                                                                                                           For more information, see page 2 >




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                           page 1
      Case 21-07313                 Doc 13         Filed 06/18/21 Entered 06/18/21 23:10:41                                         Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Sago Technology, Inc.                                                                                                     Case number 21−07313


  7. Meeting of creditors                                                                                  Location:
       The debtor's representative must
                                             July 8, 2021 at 01:30 PM
      attend the meeting to be questioned                                                                  Appear by Telephone 341s only
      under oath.                         The meeting may be continued or adjourned to a later
      Creditors may attend, but are not   date. If so, the date will be on the court docket.
      required to do so.


  8. Proof of claim deadline                 Deadline for filing proof of claim:                          Not yet set. If a deadline is set, the court will
                                                                                                          send you another notice.
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a
                                             plan. You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at https://pacer.uscourts.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
                                             can explain. For example, a secured creditor who files a proof of claim may surrender important
                                             nonmonetary rights, including the right to a jury trial.


  9. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it
     deadline                                excepted from discharge, you must start a judicial
       The bankruptcy clerk's office must    proceeding by filing a complaint by the deadline stated
      receive a complaint and any            below.
      required filing fee by the following   Deadline for filing the complaint:                             9/7/21
      deadline.


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  10. Creditors
      address
                with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  11. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                             generally remain in possession of the property and may continue to operate the debtor's business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  12. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                 Notice of Chapter 11 Bankruptcy Case                            page 2
           Case 21-07313                Doc 13          Filed 06/18/21 Entered 06/18/21 23:10:41                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 21-07313-ABG
Sago Technology, Inc.                                                                                                  Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jun 16, 2021                                               Form ID: 309F2                                                            Total Noticed: 37
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 18, 2021:
Recip ID                 Recipient Name and Address
db                     + Sago Technology, Inc., 180 S. Western Avenue, #235, Carpentersville, IL 60110-1738
tr                     + Neema T Varghese, NV Consulting Services, 701 Potomac, Ste 100, Naperville, IL 60565-3422
29395514               + ADC Acrylic, 9134 Medill Ave., Franklin Park, IL 60131-3419
29395516                 ALD Group Limited, No 2 Industrial 3rd Floor, Shixin Community, ShiyanTown,, Baoan Dist, Shenzhen 518108, China
29395517               + APRO LLC, dba United Pacific, 4130 Cover Street, Long Beach, CA 90808-1885
29395513              #+ Access Strategies, 650 Willbrook Center Parkway, Suite 108, Willbrook, IL 60527-7984
29395515               + Advertise Purple, 1653 7th Street, 7128, Santa Monica, CA 90401-3323
29395518               + B2B USA, 7355 NW 35th St, Miami, FL 33122-1268
29395519               + Brown & Brooke LLP, 5830 Granite Parkway, Suite 100, Plano, TX 75024-6794
29395520               + Brown & Joseph, One Pierce Place, PO Box 249 Suite 700W, Itasca, IL 60143-0249
29395522               + Circle K Promo, 255 E. Rincon, Suite 100, Corona, CA 92879-1368
29395521               + Circle K. Slotting Fees, 1130 W. Warner Road, Tempe, AZ 85284-2816
29395523               + Convenience Food Solutions, 9663 E. Cinder Cone Trail, Scotttsdale, AZ 85262-4588
29395524                 Core Mark, PO Box 1450, NW 6111, Minneapolis, MN 55485-6111
29395525               + Craig L. Uhrich, Esq., Upshaw PLLC, 1204 Gano Street, Dallas, TX 75215-1802
29395527               + Eby Brown, 1415 W. Diehl Road, Suite 300N, Naperville, IL 60563-1153
29395528               + Everything Tobacco LLC, 7351 NW 35 St., Miami, FL 33122-1268
29395529                 Fontem Ventures Radarweg, 60 Amsterdam, 1043 NT, The Netherlands
29395530               + Global Laboratory, 2107 Black Creek Rd, Wilson, NC 27893-9536
29395531               + IPFS Insurance, 3522 Thomasville Road, Suite 400, Tallahassee, FL 32309-3488
29395532               + Keller & Heckman, 1001 G Street NW, Suite 500 West, Washington, DC 20001-4564
29395533               + Maverik, Inc., 185 S. State, Suite 800, Salt Lake City, UT 84111-1549
29395534               + Michael Colletta, c/o Attorney Daniel E. Goodman, 10400 West Higgins Road, Suite 500, Rosemont, IL 60018-3712
29395535                 Newtek Small Business Finance, LLC, 1951 Marcus Ave, Suite 130, Lake Success, NY 11042
29395536               + Perkins Coie LLP, Atty Adam Marchuk, 131 S. Dearborn Street, Suite 1700, Chicago, IL 60603-5559
29395537               + Perkins Coie LLP, Atty Wise Dueppen Hamilton, 1888 Century Park East, Suite 1700, Los Angeles, CA 90067-1721
29395539                 Sinosure, Fortune Times Building, 11 Fenghuiyuan, Xicheng District, China 100033
29395540               + Stroock & Stroock & Lavan LLP, 200 S. Bisayne Blvd., Suite 3100, Miami, FL 33131-2385
29395541               + Troutman & Pepper, 600 Peachtree Street, Suite 3000, Atlanta, GA 30308-2216
29395542                 U.S. Small Business Administration, 2 North Street, Suite 320, Birmingham, AL 35203
29395543               + United Pacific Oil, 4130 Cover Street, Long Beach, CA 90808-1885
29395546               + United States Attorney Civil Process Clerk, 219 South Dearborn Street, Room 500, Chicago, IL 60604-2029

TOTAL: 32

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: pblock@riemerlaw.com
                                                                                        Jun 16 2021 22:28:00      Phillip J Block, Riemer & Braunstein LLP, 71
                                                                                                                  South Wacker Drive, Suite 3515, Chicago, IL
                                                                                                                  60606
smg                    + Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Jun 16 2021 22:28:00      Department of the Treasury, Internal Revenue
                                                                                                                  Service, P.O. Box 7346, Philadelphia, PA
                                                                                                                  19101-7346
29395526               + Email/Text: borree@dbmslaw.com
           Case 21-07313               Doc 13         Filed 06/18/21 Entered 06/18/21 23:10:41                               Desc Imaged
                                                     Certificate of Notice Page 4 of 4
District/off: 0752-1                                                User: admin                                                           Page 2 of 2
Date Rcvd: Jun 16, 2021                                             Form ID: 309F2                                                      Total Noticed: 37
                                                                                   Jun 16 2021 22:29:00     Donohue Brown Matthewson Smith, 140 S.
                                                                                                            Dearborn, Suite 800, Chicago, IL 60603-5206
29395544                  Email/Text: rev.bankruptcy@illinois.gov
                                                                                   Jun 16 2021 22:29:00     Illinois Department of Revenue, Bankruptcy Unit,
                                                                                                            P.O. Box 19035, Springfield, IL 62794
29395538               + Email/Text: tcohen@sheppardmullin.com
                                                                                   Jun 16 2021 22:29:00     Sheppard Mullin, 333 S. Hope Street, 43rd Floor,
                                                                                                            Los Angeles, CA 90071-1422

TOTAL: 5


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
smg               *+            Internal Revenue Service, Mail Stop 5014CHI, 230 S. Dearborn Street, Room 2600, Chicago, IL 60604-1705
29395545          *+            Internal Revenue Service, Mail Stop 5014 CHI, 230 Dearborn Street, Room 2600, Chicago, IL 60604-1705

TOTAL: 0 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 18, 2021                                         Signature:          /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 16, 2021 at the address(es) listed below:
Name                              Email Address
Neema T Varghese
                                  nvarghese@nvconsultingservices.com

Patrick S Layng
                                  USTPRegion11.ES.ECF@usdoj.gov

Phillip J Block
                                  on behalf of Debtor 1 Sago Technology Inc. pblock@riemerlaw.com, saguado@riemerlaw.com


TOTAL: 3
